CONTRAT DE PARTAGE DE PRODUCTION

ENTRE

La République du Congo (ci-après désignée le "Congo"), représentée par Monsieur Benoît
KOUKEBENE, Ministre des Hydrocarbures,

d'une part,
:ET

Agip Recherches Congo, société anonyme de droit Congolais ayant son siège à Brazzaville,
représentée par Monsieur Pietro CAVANNA, son Président,

et

La Société Nationale de Recherches et d'Exploitation Pétrolières "Hydro-Congo" (ci-après
désignée “Hydro-Congo"), société nationale ayant son siège à Brazzaville, représentée par
Monsieur Bemard OKIORINA, son Directeur Général-Président,

d'autre part,

IL À PREALABLEMENT ETE EXPOSE QUE :

Agip Rcherches Congo exerce ses activités pétrolières au Congo dans le cadre de la Convention
d'Etablissement signée avec la République du Congo le 11 Novembre 1968, telle qu'amendée par
ses Avenants n° 1 à 8 ainsi que par l'Accord du 16 Mars 1989 (ci-après désignée la "Convention") ;

Hydro-Congo est titulaire du permis de recherche d'hydrocarbures dit "Permis Marine X" dont le
décret attributif est joint en annexe.

En application de l'Avenant n° 6 à la Convention, le Congo et le Contracteur ont négocié et arrêté
les modalités de leur coopération dans le cadre du Contrat de Partage de Production pour la mise
en valeur des permis de recherche qui seraient ultérieurement attribués à Agip Recherches Congo
dans le cadre de l'Avenant n° 6 à la Convention susvisée et des permis d'exploitation en découlant.

Hydro-Congo s'est associé à hauteur de dix (10) pour-cent avec Agip Recherches Congo pour la
mise en valeur du Permis Marine X

L A ENSUITE ETE CONVENU CE QUI SUIT :

æ
Article 4 - Définitions

Aux fins du Contrat, les termes suivants auront la signification fixée au présent Article :

di

12

13

14
1.5

46

17

1.8

1.12

1.43

“Année Civile": Période de douze (12) mois consécutifs commençant le premier janvier
de chaque année.

"Baril" : Unité égale à 42 gallons américains (un gallon U.S. étant égal à 3, 78541 litres)
mesurés à la température de soixante ça degrés Fahrenheït

"Budget": L'estimation prévisionnelle du coût d'un Programme de Travaux

“Cession” : Toute cpération juridique aboutissant au transfert entre les Parties ou à toute
autre entité, autre qu'une Partie, de tout ou partie des droits et obligations découlant du
Contrat

“Comité de Gestion” : l'ergane visé à l'Article 4 du Contrat

“Contracteur" : Désigne l'ensemble constitué par Agip Recherches Congo, Hydro-Congo,
et toute autre entité à laquelle Agip Recherches Congo ou Hydro-Congo pourrait céder un
intérêt dans les droits et obligations du Contrat de Partage de Production. Le Contracteur
réalisera les Travaux Pétroliers, foumira tous les moyens techniques et réunira les
financements nécessaires à la mise en oeuvre du Contrat de Partage de Production.

"Contrat: Le présent Contrat de Partage de Production, ses annexes qui en font partie
intégrante, ainsi que tout avenant qui serait conclu entre les Parties.

“Coûts Pétroliers” : Toutes les dépenses effectivement encourues et payables par le
Contracteur du fait des Travaux Pétroliers et calculées conformément à la Procédure

Comptable.

Date d'Entrée en Viqueur” ou "Date d'Effet" : La date de prise d'effet du Contrat, telle que
cette date est définie à l'Article 17 du Contrat

"Dollar : La monnaie ayant cours légal aux Etats-Unis d'Amérique. :

"Gaz Naturel" : Les hydrocarbures gazeux comprenant principalement.du méthane et de
l'éthane, qui, à 15°C et à la pression atmosphérique, sont à l'état gazeux, et qui sont
découverts etfou produits sur la Zone de Permis après l'extraction des liquides de gaz
naturel. Les gaz de pétrole liquéfiés (GPL) sont par exception considérés comme des
Hydrocarbures Liquides pour autant qu'ils soient expédiés au point de livraison sous

forme liquide.

“Evdrocarbures" : Les Hydrocarbures Liquides et le Gaz Naturel découverts etou produits
sur la Zone de Permis.

“Hydrocarbures Liquides" : Les Hydrocarbures découverts et/ou produits sur la Zone de
Permis, y compris les GPL, à l'exception du Gaz Naturel.

“Parties” : Désigne les Parties au Contrat

"Pemis d'Exolcitation" : Tout permis d'exploitation découlant du Permis de Recherche
Marine X

“Permis de Recherche" : Le Permis Marine X

"Prix Fixé” : Le prix de chaque qualité d'Hydrecarbures Liquides, tel que défini à l'Article 9
ci-après.

æ €
1.20

121

121.1

121.4

12

123

1.24

1.25

125

127

"Procédure Comotable" : La procédure comptable qui, après signature, :fait partie
intégrante du Contrat dont elle constitue l'Annexe 1.

"Production Nette" : la production totale d'Hydrocarbures Liquides (y compris les gaz de
pétrole liquéfiés GPL) diminuée de toutes eaux'et de tous sédiments produits, de toutes
quantités d'Hydrocarbures réinjectées dans le gisement, utilisées ou perdues au cours
des Travaux Pétroliers.

“Programme de Travaux" : Un plan de Travaux Pétroliers devant être effectué durant une
période déterminée, tel qu'approuvé par le Comité de Gestion dans les conditions

stipulées au Contrat

"Société Affiliée” :
Toute société dans laquelle plus de cinquante (50) pour-cent des droits de vote dans
les assemblées générales ordinaires des actionnaires ou associés (ci-après
désignées les "Assémblées") sont détenus directement ou indirectement par l'une des
Parties ;

Toute société qui détient, directement ou indirectement, plus de cinquante (50) pour-
cent des droits de vote dans les Assemblées de l'une des Parties ;

Toute société dont les droits de vote dans les Assemblées sont détenus pour plus de
cinquante (50) pour-cent par une société qui détient elle-même, directement ou
indirectement, plus de cinquante (50) pour-cent des droits de vote dans les
Assemblées de l'une des Parties ;

Toute société dans laquelle plus de cinquante (50) pour-cent des droits de vote dans
les Assemblées sont détenus directement ou indirectement par une société ou par
… Plusieurs sociétés telles que décrites aux sous-paragraphes 1.21.1 à 1.21.3 ci-dessus.

‘Travaux d'Abandon" : Les Travaux Pétroliers nécessaires à la remise en état d'un site
d'exploitation dont l'abandon est programmé par le Comité de Gestion.

“Travaux de Déveloocement" : Les Travaux Pétroliers liés aux Permis d'Exploitation relatifs
à l'étude, la préparation et la réalisation des installations telles que : forage, équipement
de puits et essais de production, construction et pose des plates-formes ainsi que toutes
autres opérations réalisées en vue de la production, du transport, du traitement, du
stockage et de l'expédition des Hydrocarbures aux terminaux de chargement.

"Travaux d'Exoloitation" : Les Travaux Pétroliers relatifs aux Permis d'Exploitation et liés à
l'exploitation et à l'entretien des installations de production, de traitement, de stockage, de

transport et d'expédition des Hydrocarbures.

Travaux de Recherche" : Les Travaux Pétroliers liés au Permis de Recherche Marine X et
réalisés dans le but de découvrir et d'apprécier un ou plusieurs gisements
d'Hydrocarbures tels que les opérations de géclogie, de géophysique, de forage,
d'équipement de puits et d'essais de production.

“Travaux Pétroliers" : Toutes activités conduites pour permettre la mise en ceuvre du
Contrat sur la Zone de Permis dans le cadre du Contrat, notamment les études, les
Préparations et les réalisations des opérations, les activités juridiques, comptables et
financières. Les Travaux Pétreliers se répartissent entre les Travaux de Recherche, les
Travaux de Développement, les Travaux d'Exploitation et les Travaux d'Abandon.

“Trimestre” : Une période de trois (3) mois consécutifs &ommençant le premier jour de
janvier, d'avril, de juillet et d'octobre de toute Année Civile.

<
4

28 "Zone Contractuelle” : : La zone du Permis Marine X telle que décrite dans le décret
d'attribution et les permis d'exploitation en découlant.

29 “Zone de Permis" : Désigne la zone couverte par le permis de recherches Marine X et

tous les permis d'exploitation en découlant

30 "Zone de Permis Associés” : Désigne la zone couverte par les permis d'exploitation et les
concessions présents ou à venir découlant du permis de recherches de Madingo Maritime
détenu par Agip Recherches Congo.

ticle 2 - Objet du Contrat |

Contrat a pour objet de définir les modalités selon lesquelles le Contracteur réalisera les
ivaux Pétroliers sur la Zone Contractuelle et selon lesquelles les Parties se partageront la
>duction d'Hydrocarbures en découlant

ticle 3 - Champ d'application du Contrat - Opérateur

Le Contrat est un contrat de partage de production sur la Zone Contractuelle régi par la
Convention et par toutes les dispositions législatives et réglementaires en vigueur et
futures applicables au Contracteur qui ne sont ou ne seront pas contraires à la
Convention.

Les Travaux Pétroliers seront réalisés au nom et pour le compte du Contracteur par une
des entités composant celui-ci et dénommée “Opérateur”. L'Opérateur est désigné par
le Contracteur dans le cadre du Contrat d'Asscciation. Agip Recherches Congo est
l'Opérateur présentement désigné par le Contracteur pour le Permis Marine X et pour les

Permis d'Exploitation en découlant.

Pour le compte du Contracteur, l'Opérateur aura notamment pour tâche de :

(a)

()

(Q]

Préparer et soumettre au Comité de Gestion les projets de Programmes de Travaux
annuels, les Budgets correspondants et leurs modifications éventuelles ;

Diriger, dans les limites des Programmes de Travaux et Budgets approuvés,
l'exécution des Travaux Pétroliers ;

Préparer, en cas de découverte déclarée commercialement exploitable, les
Programmes de Travaux de Développement et d'Exploitation relatifs au gisement
découvert ;

Seus réserve de l'application des dispositions de l'Article 3.6 ci-après, négocier et
conclure avec tous tiers les contrats relatifs à l'exécution des Travaux Pétroliers ;

Tenir la comptabilité des Travaux Pétroliers, préparer et soumettre annuellement au
Congo les comptes, conformément aux dispositions de la Procédure Comptable ;

Conduire les Travaux Pétroliers de la manière la plus appropriée et, d'une façon

générale, mettre en oeuvre tous moyens appropriés en respectant les règles de l'art
en usage dans l'industrie pétrolière intemationale, en vue de:

& {
3.4

(i) : l'exécution-des Programmes de Travaux dans les meilleures : conditions
techniques et Économiques et

(i)* l'optimisation de la production dans le respect d'une bonne conservation des
gisements exploités.

Dans l'exécution des Travaux Pétroliers, l'Opérateur devra, pour le compte du Contracteur.

(a)

{b)

(c)

(Q]

(e)

Conduire avec diligence toutes les opérätions conformément aux pratiques
généralement suivies dans l'industrie pétrolière, se conformer aux règles de l'art en
matière de champs pétrolifères et de génie civil et accomplir ces opérations d'une
manière efficace et économique. Toutes les opérations seront exécutées
conformément aux termes du Contrat

Foumir le personnel nécessaire aux Travaux Pétroliers en tenant compte des
dispositions de l'Atäcle 14 ci-après.

Pemnettre dans des limites raisonnables aux représentants du Congo d'avoir un
accès périodique, aux frais du Contracteur, aux lieux où se déroulent les Travaux
Pétroliers, avec le droit d'observer tout ou partie des opérations qui y sont
conduites. Le Congo pourra, par l'intermédiaire de ses représentants ou employés
düment autorisés, examiner tout ou partie des données et interprétations de
lOpérateur se rapportant aux Travaux Pétroliers, y compris, sans que cette
énumération soit limitative, carottes, échantillons de toute nature, analyses,
données magnétiques, diagrammes, cartes, tables et levés.

L'Opérateur conservera toutes ces données en République du Congo et en fournira
une copie au Congo. Toutefois, en ce qui conceme les documents exigeant des
conditions particulières de rangement où de conservation, ceux-ci seront conservés
dans un lieu choisi par les Parties, sous la responsabilité de l'Opérateur, et
auxquels le Congo aura tous droits d'accès. L'Opérateur en foumira une copie au
Congo à sa demande.

Mettre en place et maintenir en vigueur toutes les couvertures d'assurances de
types et montants conformes aux usages dans l'industrie pétrolière et à la
réglementation en vigueur au Congo.

Payer ponctuellement tous les frais et dépenses encourus au titre des Travaux
Pétroliers.

Le Contracteur devra exécuter chaque Programme de Travaux dans les limites du Budget
correspondant et ne pourra entreprendre aucune opération qui ne serait pas comprise
dans un Programme de Travaux approuvé ni engager de dépenses qui excéderaient les
montants inscrits au Budget, sous réserve de ce qui suit :

(a)

{b)

Si cela s'avère nécessaire pour l'exécution d'un Programme de Travaux approuvé,
le Contracteur est autorisé à faire des dépenses excédant le Budget adopté, dans
la limite de dix (10) pour-cent du Budget L'Opérateur devra rendre compte de cet
excédent de dépenses au Comité de Gestion dans les plus brefs délais.

Au cours de chaque Année Civile, le Contracteur est aussi autorisé à effectuer,
dans le cadre des Travaux Pétroliers, des dépenses imprévues non incluses dans
un Programme de Travaux (mais qui y sont liées) et non inscrites dans un Budget,
dans la limite cependant d'un total de 250.000 (deux cent cinquante mille) Dollars
ou leur contre-valeur dans une autre monnaie. Toutefois, ces dépenses ne doivent
pas être faites pour atteindre des objectifs jusqu'alors refusés par le Comité de
Gestion et l'Opérateur devra présenter dans les plus brefs délais un rapport relatif à
ces dépenses au Comité de Gestion. Lorsque ces dépenses auront été approuvées
par le Comité de Gestion, le montant autorisé sera à nouveau porté à AP:

£e

3.65

3.7

3.8

(deux cent cinquante mille) Dollars ou leur contre-valeur dans toute autre monnaie,
le Contracteur ayant en permanence le pouvoir de dépenser ce montant aux
conditions fixées ci-dessus.

(c) En cas d'urgence dans le cadre des Travaux Pétroliers, l'Opérateur pourra engager
les dépenses immédiates qu'il jugera nécessaires pour la protection des vies, des
biens et de l'environnement, et l'Opérateur devra faire part dans les plus brefs
délais au Comité de Gestion des circonstances de ce cas d'urgence et de ces

dépenses. ,

Sauf décision contraire du Cémité de Gestion, le Contracteur devra faire des appels
d'cîes pour les matériels et services dont le coût est estimé supérieur à 750.000 (sept
cent cinquante mille) Dellars par appel d'offres pour les Travaux de Recherche et
1.500.000 (un million cinq cent mille) Dollars pour les Travaux de Développement et
d'Eploitation. Les entités composant le Contracteur pourront soumissionner dans le
cadre de ces appels d'offres. La procédure ci-dessus ne s'appliquera pas pour les études
géckgiques et gécphysiques, l'interprétation des données sismiques, les simulations et
étuées de gisements, l'analyse des puits, corrélation et interprétation, l'analyse des
roches-mères, l'analyse pétrophysique et géochimique, la supervision et l'ingénierie des
Travaux Pétroliers, l'acquisition de logiciels et les travaux nécessitant l'accès à des
infemations confidentielles lorsque le Contracteur aura la possibilité de foumir les
presätions à partir de ses moyens propres ou de ceux de ses Sociétés Afiliées.

Les montants définis aux Articles 3.5 et 3.6 ci-dessus, valables pour l'année 1995,
seront actualisés chaque année par application de l'indice défini à l'Article 8.2 du Contrat

Le Centracteur exercera ses fonctions en industriel diligent Sa responsabilité ne saurait
être recherchée que pour les pertes et les demmages résultant d'une faute lourde de sa
par, telle qu'appréciée au regard des pratiques et usages intemationaux de l'industrie
Pétclère et dans le respect de la réglementation congolaise applicable.

Article 4 - Comité de Gestion

4.1

4.2

4.3

Aussiit que possible après la Date d'Entrée en Vigueur du Contrat, il sera constitué un
Comité de Gestion composé d'un représentant du Contracteur et d'un représentant du
Congo. Le Congo et le Contracteur nommeront chacun un représentant et un suppléant.
Chaque suppléant nommé agira seulement au cas où le représentant désigné ne serait
pas disponible. Le Congo et le Contracteur auront chacun le droit de remplacer à tout
moment son représentant ou son suppléant en s'avisant mutuellement de ce

remplacement

Le Comité de Gestion aura à examiner toutes questions inscrites à son ordre du jour
relatives à l'orientation, à la programmation et au contrôle de la réalisation des Travaux
Pétrliers. || examinera notamment les Programmes de Travaux et les Budgets qui feront
l'objet d'une approbation et il contrèlera l'exécution des dits Programmes de Travaux et

Budgets. =

Pour l'exécution de ces Programmes de Travaux et Budgets approuvés, l'Opérateur, pour
le compte du Contracteur, prendra toutes les décisions nécessaires pour la réalisation
des Travaux Pétroliers conformément aux termes du Contrat

Les décisions du Comité de Gestion sont prises en application des règles suivantes :

pour les Travaux de Recherche, l'Opérateur présentera, pour le compte du

a)
Contracteur, au Comité de Gestion, les orientations et les Programmes de Travaux rh

&
4.4

4.5

4.6

4.7

4}
qu'il entend réaliser. Le Comité de Gestion fomulera éventuellernent les
recommandations qu'il jugera nécessaires et en considération desquelles le
Contracteur prendra les décisions utiles ; .

b) pour les Travaux de Développement et les Travaux d'Exploitation, l'Opérateur
présentera, pour le compte du Contracteur, au Comité de Gestion, les orientations,
les Programmes de Travaux et les Budgets qu'il propose pour approbation. Les
décisions du Comité de Gestion sur ces propositions sont prises à l'unanimité.

Au cas où une question ne pourrait pas recueillir l'unanimité à une réunion du
Comité de Gestion, l'examen de la question sera reporté à une deuxième réunion
du Comité de Gestion qui se tiendra, sur convocation de l'Opérateur, dix (10) jours
au moins après la date de la première réunion. Pendant ce délai, le Congo et le
Contracteur se concerteront et l'Opérateur fournira toutes informations et
explications qui lui seront demandées par le Congo. Il est entendu que si au cours
de cette deuxième réunion le Congo et le Contracteur ne parviennent pas à un
accord sur la décision à prendre, la décision appartiendra au Contracteur tant que
les entités composant le Contracteur n'auront pas récupéré l'intégralité des Coûts
Pétroliers liés à la phase initiale de développement Pour les développements
complémentaires sur un même Permis d'Exploitation, l'accord unanime du Congo
et du Contracteur devra être recherché.

pour les Travaux d'Abandon, les décisions du Comité de Gestion seront prises à
funanimité.

Les décisions du Comité de Gestion ne devront pas être susceptibles de porter atteinte
aux droits et obligations résultant, pour le Contracteur, du Contrat, de la Convention et des

Permis.

©)

Le Comité de Gestion se réunira chaque fois que l'Opérateur le demandera, sur
convocation adressée quinze (15) jours à l'avance. L'Opérateur transmettra au Congo
dans le même délai le dossier relatif à la réunion du Comité de Gestion. En outre, la
convocation contiendra l'ordre du jour proposé, la date, l'heure et le lieu de la réunion. Le
Congo pourra à tout moment demander que l'Opérateur convoque une réunion pour
délibérer sur des questions déterminées qui feront alors partie de l'ordre du jour de ladite
réunion, Le Comité de Gestion devra se réunir au moins deux fois au cours de chaque
Année Civile pour discuter et approuver le Programme de Travaux et le Budget et pour
entendre le rapport de l'Opérateur sur l'exécution du Budget afférent à l'Année Civile
précédente. Le Comité de Gestion ne peut statuer sur une question qui ne figure pas à
l'ordre du jour de la réunion, sauf décision contraire unanime des représentants du Congo

et du Contracteur.

Les séances du Comité de Gestion sont présidées par le représentant du Congo.
L'Opérateur en assure le secrétariat

L'Opérateur préparera un procès-verbal écrit de chaque séance et en enverra copie au
Congo dans les quinze (15) jours de la date de la réunion, pour approbation ou remarques
dans les trente (30) jours à compter de la date de réception. En outre, l'Opérateur établira
et scumettra à la signature du représentant du Congo et du Contracteur, avant la fin de
chaque séance du Comité de Gestion, une liste des questions ayant fait l'objet d'un vote
et un résumé des positions adoptées à l'occasion de chaque vote.

Toute question pourra être soumise à la décision du Comité de.Gestion sans que soit
tenue une séance formelle, à la condition que cette question soit transmise par écrit par
l'Opérateur au Congo. Dans le cas d'une telle soumission, le Congo devra, dans les dix
(10) jours suivant réception, communiquer son vote par écrit à l'Opérateur, sauf si la
question soumise au vote requiert une décision dans un délai plus bref en raison de
l'urgence, auquel cas le Congo devra communiquer son vote dans le délai stipulé par
lOpérateur, ce délai ne pouvant toutefois être inférieur à quarante-huit (48) heures. En
l'absence de réponse du Congo dans le délai imparti, la proposition de l'Opérateur sera

considérée comme adcptée. Toute question qui reçoit le vote affirmatif nu:
8

conditions prévues au paragraphe 43 ci-dessus sera réputée adoptée comme si une
réunion avait été tenue.

4.8 Le Comité de Gestion peut décider d'entendre toute personne dont l'audition est
demandée par le Congo ou le Contracteur. En oùtre, le Congo ou le Contracteur peut, à
ses frais, se faire assister aux réunions du Comité de Gestion par des experts de son
choùx, à condition d'obtenir un engagement de confidentialité des dits experts, étant
entendu que les experts assistant le Congo ne devront présenter aucun lien avec des
sociétés pétrolières concurrentes des entités composant le Contracteur.

Article 5 - Programmes de Travaux et Budgets

5.1 Pour le compte du Coritracteur, l'Opérateur soumettra au Congo, dans un célai de
soixante (60) jours à compter de la Date d'Entrée en Vigueur, le Programme de Travaux
qu'il se propose de réaliser au cours de l'Année Civile en cours et de l'Année Civile
suivante, ainsi que les projets de Budgets correspondants. Par la suite, au plus tard le
quinze (15) novembre de chaque Année Civile, l'Opérateur soumettra au Congo le
Programme de Travaux qu'il se propose de réaliser au cours de l'Année Civile suivante
ainsi que le projet de Budget correspondant Chaque Programme de Travaux comprendra
au minimum les travaux dont l'exécution est exigée, le cas échéant, aux termes du
programme minimum de travaux pour l'Année Civile considérée. Au moment de la
soumission du Programme de Travaux et du Budget de chaque Année Civile, l'Opérateur
présentera sous forme moins détaillée un Programme de Travaux et un Budget
prévisionnels pour les deux Années Civiles suivantes.

5.2 Au plus tard le quinze (15) décembre de chaque Année Civile, le Comité de Gestion
adoptera le Programme de Travaux et le Budget relatifs à l'Année Civile suivante. Au
moment où il adoptera un Programme de Travaux et un Budget, le Comité de Gestion
examinera, à titre préliminaire et sans l'adopter, le Programme de Travaux et le Budget
pour les deux Années Civiles suivantes. Aussitôt que possible après l'adoption d'un
Programme de Travaux et d'un Budget, l'Opérateur en adressera une copie au Congo.

5.3 Chaque Budget contiendra une estimation détaillée, par Trimestre, du coût des Travaux
Pétroliers prévus dans le Programme de Travaux correspondant à chaque Trimestre en
question. Chaque Programme de Travaux et chaque Budget seront susceptibles d'être
révisés et modifiés par le Comité de Gestion à tout moment dans l'année.

5.4 Dans les quatre-vingt dix (90) jours suivant la fin d'une Année Civile (ou en cas de fin du
Contrat dans les trois (3) mois de cette expiration), l'Opérateur devra, pour le compte du
Contracteur, rendre compte au Congo de la façon dont a été exécuté le Budget afférent à

l'Année Civile écoulée.

5.5 Lorsque l'Opérateur estimera qu'au total soixante-quinze (75) pour-cent des réserves
prouvées d'une concession ou d'un permis d'exploitation objet du Contrat devraient avoir
été produites au cours de l'Année Civile qui suivra, il scumettra au Congo, pour le compte
du Contracteur, au plus tard le quinze (15) Novembre de l'Année Civile en cours, le
Programme de Travaux d'Abandon qu'il se propose de réaliser sur cette concession ou ce
permis d'exploitation avec un plan de remise en état du site, un calendrier des travaux
prévus et une estimation détaillée de l'ensemble des coûts liés à ces Travaux d'Abanden.

Pour permettre la récupération de ces Coûts Pétroliers conformément aux dispositions de
l'Article 7.3 ci-après par les entités composant le Contracteur sous la forme de provisions
pour la remise en état des sites, pour chacune des concessions où chacun des permis
d'exploitation visés à l'alinéa précédent, l'Opérateur déterminera, au plus tard le quinze
(15) Novembre de l'Année Civile en cours, le montant exprimé en Dollars par Baril de la

&
5.6

9

provision à constituer. Ce montant sera égal au montant total estimé des Travaux
d'Abandon divisé par le montant des réserves prouvées restant à produire selon ses
estimations sur la concession ou sur:le permis d'exploitation considéré.

Au plus tard le quinze (15) Décembre de la même Année Civile, le Comité de Gestion
adoptera, pour chaque concession ou chaque permis d'exploitation considéré, le
Programme de Travaux d'Abandon, et le Budget global correspondant, pour la période
allant jusqu'à la fin de la réalisation des Travaux d'Abandon. A la même date, le Comité
de Gestion approuvera également le montant de la provision que le Contracteur sera tenu
de constituer pour chaque Baril d'Hydrocarbures Liquides restant à produire. Chaque
entité membre du Contracteuf imputera en conséquence sur les Coûts Pétroliers de
chacune des Années Civiles suivantes une somme égale au montant de la provision à
constituer par Baril restant à produire multipliée par la part de la production
d'Hydrocarbures Liquides lui revenant au tite de l'Année Civile considérée sur la
concession ou le permis d'exploitation en question.

Si besoin est, au plus taïd le quinze (15) Novembre de chaque Année Civile, l'Opérateur
présentera au Congo les modifications qu'il convient d'apporter à l'estimation des
réserves restant à exploiter et au coût des Travaux d'Abandon prévus. En fonction de ces
nouvelles estimations de réserves restant à produire et des nouvelles estimations de
coûts des Travaux d'Abandon, l'Opérateur déterminera le cas échéant, compte tenu des
provisions déjà effectuées à ce titre, le nouveau montant en Dollars des provisions à
constituer pour l'ensemble des Années Civiles à venir jusqu'à l'arrêt de la production sur
chaque Baril d'Hydrocarbures Liquides qui sera produit Le Comité de Gestion approuvera
ce nouveau montant le quinze (15) Décembre de la même année au plus tard.

Les livres et écritures comptables du Contracteur se rapportant aux Travaux Pétroliers
seront soumis à vérification et à inspection périodique de la part du Congo ou de ses
représentants.

Après avoir informé le Contracteur par écrit, et moyennant un préavis d'au moins
quarante-cinq (45) jours, le Congo exercera ce droit de vérification, pour un exercice
donné, ou bien par du personnel de l'Administration congolaise ou bien par un cabinet
indépendant intemationalement reconnu, désigné par lui et agréé par le Contracteur.
L'agrément du Contracteur ne sera pas refusé sans motif valable.

Pour une Année Civile donnée, le Congo disposera d'un délai de quinze (15) mois à
compter de la date de dépôt des comptes définitifs auprès du Comité de Gestion pour
effectuer en une seule fois ces examens et vérifications.

A l'occasion de ces vérifications, le Congo s'efforcera de procéder aux vérifications de
façon à gêner le moins possible le Contracteur.

Les frais afférents à cette vérification seront pris en charge par le Contracteur dans la
limite d'un montant moyen annuel de 50.000 (cinquante mille) Dollars évalué sur une
période de deux ans et feront partie des Coûts Pétroliers. Ce montant valable pour la
vérification des comptes de l'exercice 1995 sera actualisé chaque année par application
de l'indice défini à l'Article 8.2 du Contrat.

Lorsque la vérification n'est pas réalisée par le personnel de l'administration congolaise,
le cabinet indépendant agréé par le Congo et l'Opérateur exercera sa mission dans le
respect des termes de référence établis par le Congo pour l'examen de l'application des
règles définies dans la Procédure Comptable pour la détermination des Coûts Pétroliers
et de leur récupération. Lesdits termes de référence seront communiqués au Contracteur
avant l'intervention du dit cabinet Le rapport final de cette vérification sera communiqué
dans les meilleurs délais au Contracteur.

Les comptes des Sociétés Affiliées de l'Opérateur, qui sont notamment chargées de
foumir leur assistance au Contracteur ne sont pas soumis à la vérification susvisée. Sur
demance, l'Opérateur fournira un certificat du cabinet intermational chargé de certifier les
comptes des dites Sociétés Affiliées. Ce cabinet devra certifier que les charges

8 fr
10

d'assistance imputées aux Coûts Pétroliers ont été calculées de manière équitable et non
discriminatoire. Cette disposition ne s'applique pas aux Sociétés Affiliées de droit
congolais qui pourraient être créées pour les besoins de l'exécution du Contrat

Pour toutes contradictions, erreurs ou anomalies relevées lors des inspections et
vérifications, le Congo pourra présenter ses objections au Contracteur par écrit et de
manière raisonnablement détaillée, dans les quatre-vingt dix (90) jours suivant la fin de
ces examens et vérifications. .

Les dépenses imputées en Coûts Pétroliers et les calculs relatifs au partage de la
Production Nette dans ladite’ Année Civile seront considérés comme définitivement
approuvés lorsque le Congo n'aura pas opposé d'objection dans les délais visés

ci-dessus.

Toute objection, contestation ou réclamation raisonnablement soulevée par le Congo fera
l'objet d'une concertation. avec l'Opérateur. L'Opérateur rectifiera les comptes dans les
plus brefs délais en fonction des accords qui seront intervenus à cette occasion avec le
vérificateur mandaté par le Congo. Les différends qui pourraient subsister seront portés à
la connaissance du Comité de Gestion avant d'être éventuellement soumis à l'arbitrage
coniomément aux dispositions de l'Article 19.2 du Contrat.

5.7 Les registres et livres de comptes retraçant les Travaux Pétroliers seront tenus par
l'Opérateur en langue française et libellés en Dollars. Les registres seront utilisés pour
déterminer la quote-part des Coûts Pétroliers et de la production revenant à chacune des
entités composant le Contracteur aux fins du calcul par celles-ci des quantités
d'Hydrocarbures leur revenant au titre des Articles 7 et 8 du Contrat .-

Il est de l'intention des Parties, qu'à l'occasion de la conversion de devises et de toutes
autres opérations de changes relatives aux Travaux Pétroliers, le Contracteur ne réalise ni
gain, ni perte qui ne soit porté(e) aux comptes des Coûts Pétroliers.

Les modalités relatives à ces opérations seront précisées dans la Procédure Comptable.

Article 6 - Découverte d'Hydrocarbures

6.1 Dès qu'une découverte est mise en évidence, pour le compte du Contracteur, l'Opérateur
en informe le Congo. Dans les meilleurs délais et au plus tard dans les trente (80) jours
qui suivent la fin du sondage de découverte, le Contracteur présente au Comité de
Gestion un premier rapport de découverte sur le ou les niveaux rencontrés qui peuvent
être considérés comme producteurs, l'importance des indices donnés par le gisement et
une estimation des travaux à entreprendre dans les trois (3) mois suivants.

6.2 Au plus tard dans les six (5) mois qui suivent la découverte, après mise à jour du rapport
de découverte, le Contracteur soumet au Comité de Gestion :

à un rapport détaillé sur la découverte ;

. un Programme de Travaux et le Budget prévisionnels nécessaires à la délinéation
du gisement comprenant notamment les travaux complémentaires à effectuer et le
nombre de puits de délinéation à forer ;

- un planning de réalisation des travaux de délinéation.

Après axamen et modifications éventuelles des propositions du Contracteur par le Comité
de Gestion, les règles de décision définies à l'Article 4.3.2) ci-dessus s'appliquent

m
6.3 A l'issue des travaux de délinéation, le Contracteur soumet un rapport au Comité de
Gestion sur les possibilités de mise en production du champ ainsi délimité.

Après examen de ce rapport par le Comité de Gestion, si le Contracteur établit le
caractère commercial du gisement en fonction ‘de ses critères d'évaluation, il sollicite
l'octroi d'un permis d'exploitation auprès de l'administration congolaise compétente.

Article 7 - Remboursement des Coûts Pétroliers
7 Le Contracteur assurera le financement de l'intégralité des Coûts Pétroliers.

72 A l'effet du remboursement par chaque entité composant le Contracteur des Coûts
Pétroliers afférents à la, Zone de Permis, autres que les provisions et dépenses pour
abandon et le bonus, une part de la production d'Hydrocarbures Liquides provenant de la
Zone de Permis au cours de chaque Année Civile sera effectivement affectée au
remboursement des dits Coûts Pétroliers (ci-après désignée “Cost Oil"), comme suit

721 Le Cost Oil ne sera pas supérieur à cinquante (50) pour-cent de la Production \
Nette au cours d'une Année Civile sur les Permis d'Exploitation situés par une
profondeur d'eau inférieure ou égale à 200 mètres.

7.2.2 Pour les gisements situés par une profondeur d'eau supérieure à 200 m, le Congo
et le Contracteur se rencontreront afin de déterminer d'accord parties, au vu de la
réalité technique des développements envisagés et de leur coût estimé, la valeur
du Cost Oil qui permettra au Contracteur de récupérer intégralement ses dépenses
de développement au cours des sept années suivant le démarrage de la
production.

Au cas où un gisement serait situé de part et d'autre de la ligne de profondeur

d'eau de 200 m, les Parties se rencontreront afin de déterminer, compte tenu des
données techniques, si le Cost Oil doit être égal ou supérieur à cinquante (50)

pour-cent.

7.2.3 Afin de tenir compte des situations particulières qui résulteraient de prix
exceptionnellement bas des Hydrocarbures Liquides, les Parties conviennent des
dispositions suivantes :

si le Prix Fixé est compris entre 10 et 14 Dollars par Baril, le Cost Oil sera au
plus égal au produit de 7 Dollars par Baril par la Production Nette exprimée
en Barils ;

- si le Prix Fixé est inférieur à 10 Dollars par Baril, le Cost Oil sera au plus égal
au produit des 7/10 du Prix Fixé par la Production Nette exprimée en Barils.

Au cas où le Prix Fixé serait supérieur à vingt-deux (22) Dollars par baril, valeur
actualisée comme indiqué à l'Article 8.2 ci-après, les Coûts Pétroliers seront
remboursés au Contracteur par affectation d'une quantité d'Hydrocarbures Liquides
dont la valeur au Prix Fixé sera au plus égale au produit de la Production Nette de
la Zone de Permis exprimée en barils muitipliée par le Cost Oil multiplié par vingt-
deux (22) Dollars (valeur actualisée).

7.2.4 La valeur du Cost Oil sera déterminée en utilisant le Prix Fixé pour chaque qualité
d'Hydrocarbures Liquides tel que défini à l'Article 9.

7.2.5 Sous réserve des dispositions de l'Article 6.3 de l'Avenant n° 6 à la Convention, le
remboursement des Coûts Pétroliers pour chaque Année Civile au titre des Permis

+ #.
7.2.6

PA

12

d'Exploitation découlant du Permis de Recherche s'effectuera selon l'ordre de
priorité suivant :

- les coûts des Travaux d'Exploitation ï.
- les dépenses antérieures à la Date d'Effet,
- les coûts des Travaux de Développement ;
- les coûts des Travaux de Recherche ;

Les frais financiers relatifs au financement des Travaux Pétroliers sur le Permis
constituent des Coûts Pétroliers. Ces frais financiers seront récupérables dans les
conditions de déductibilité fiscale prévues par la Convention d'Etablissement et ses
Avenants 1 à 7 pour des frais de même nature.

Les Coûts Pétroliers antérieurs à la Date d'Entrée en Vigueur du Contrat sont
reclassés dans les catégories de Travaux Pétroliers ci-dessus selon leur nature.

Au cas où au cours d'une Année Civile le Cost Oil n'est pas suffisant pour
permettre le remboursement intégral des Coûts Pétroliers, hormis les provisions et
dépenses pour abandon et du bonus additionnel prévu à l'Article 10.3 et pour autant
que la production cumulée soit inférieure à trente (30) millions de barils, les Coûts
Pétroliers non récupérés au cours de ladite Année Civile par une entité du
Contracteur pourront être cumulés avec les Coûts Pétroliers relatifs à la Zone de
Permis Associés pour cette même entité, pour autant que cette entité ait un intérèt
dans ladite Zone de Permis Associés.

Si, au cours d'une quelconque Année Civile, les Coûts Pétroliers ne sont pas
entièrement récupérés au titre de l'article 7.2.6 ci-dessus, le surplus ne pouvant
être récupéré dans ladite Année Civile considérée sera reporté sur les Années
Civiles suivantes jusqu'à récupération totale ou jusqu'à expiration du Contrat de
partage de Production ou des contrats relatifs à la Zone de Permis Associés.

A l'effet du remboursement des Coûts Pétroliers constitués par les provisions et les
dépenses pour abandon et par le bonus défini à l'Article 10.3 ci-après, chaque entité
composant le Contracteur a le droit de récupérer sa part des Coûts Pétroliers ici
considérés en prélevant chaque Année Civile une part de la Production Nette de la Zone
de Permis ou de la Zone de Permis Associés dans lesquelles cette entité a un intérêt,
dont la valeur est égale à la somme de sa part des provisions et dépenses pour abandon,
déterminées pour chaque Année Civile conformément aux dispositions du Contrat, et du
bonus défini à l'Article 10.3 ci-après, et ce jusqu'à la récupération de la totalité de
l'ensemble de ces Coûts Pétroliers.

Le Contracteur effectuera les dépenses liées aux travaux de remise en état des sites à
l'issue de l'exploitation dans la limite du montant des provisions pour abandon qui auront
été progressivement constituées et prises en compte dans la masse des Coûts Pétroliers
effectivement récupérés, conformément aux dispositions du Contrat et de la Procédure
Comptable. Toutes les dépenses liées aux travaux de remise en état des sites
constitueront des Coûts Pétroliers qui s'imputeront sur les provisions constituées,
lesdites provisions étant reprises pour des montants identiques venant en déduction des

Coûts Pétroliers correspondants. e:
13
” Article 8-Partage de la Production

La Production Nette, déduction faite de la rèdevance minière proportionnelle et de la quantité
affectée conformément aux dispositions de l'Article 7 ci-dessus (ci-après désignée “Profit Oil”),
sera partagée entre le Congo et le Contracteur, comme suit:

8.1 Si le Cost Oil est égal ou supérieur à cinquante (50) ‘pour-cent de la Production Nette, le
Congo recevra trente (30) pour-cent et le Contracteur soixante-dix (70) pour-cent du Profit

Où

Sile Cost Oil est inférieur à cinquante (50) pour-cent de la Production Nette, le Congo et
le Contracteur recevront respectivement cinquante (50) pour-cent et cinquante (50) pour-
cent du Profit Oil sur la partie de ce Profit Oil comprise entre cinquante (50) pour-cent de
la Production Nette et le Cost Oil. Le Congo recevra trente (80) pour-cent et le
Contracteur soixante-dix (70) pour-cent de la partie restante du Profit Oil.

82 Au cas où le Prix Fixé sefait supérieur à 22 Dollars par Baril, la différence entre le chiffre
d'affaires généré par la vente de la Production Nette à un prix supérieur à 22 Dollars par
Baril et le chiffre d'affaires correspondant à un prix égal à 22 Dollars par Baril serait
partagée à raison de quatre-vingt-deux (82) pour-cent pour le Congo et de dix-huit (18)
pour-cent pour le Contracteur, et la part restante du chiffre d'affaires, soit la part
équivalant au chiffre d'affaires pouvant résulter d'une vente de la même Production Nette
à un prix de 22 Dollars par Baril, restera partagée comme stipulé à l'Article 8.1.

Il est entendu que dans le cadre de l'application du présent article, la partie de la
redevance minière proportionnelle corespondant à l'excédent de chiffre d'affaires généré
par la vente de la Production Nette à un prix supérieur à 22 dollars par Baril est comprise
dans la part de quatre-vingt-deux (82) pour-cent qui revient ainsi au Congo.

Le seuil de 22 Dollars par Baril mentionné ci-dessus est déterminé au 1er janvier 1994 et
séra actualisé trimestriellement par application de l'indice d'inflation du Produit Intérieur
Brut des Etats-Unis d'Amérique, tel que publié par l'OCDE dans sa Revue Mensuelle, à la
page “National Accounts", sous les références : "National Income and Product - Etats-
Unis - Implicit Price Level". La valeur de l'indice était de 100 en 1SS0 et de 112,1 au 4ème
trimestre 1994 (publication du mois de mars 1995). En cas d'impossibilité d'utiliser ladite
référence, les Parties se rencontreront pour convenir d'une nouvelle référence.

Article 9 - Valorisation des Hydrocarbures Liquides

9.1 Aux fins de la récupération des Coûts Pétroliers, du partage du Profit Oil ou de la
perception en espèces de la redevance minière proportionnelle, le prix des Hydrocarbures
Liquides sera le Prix Fixé. Le Prix Fixé reflétera la valeur des Hydrocarbures Liquides de
chaque qualité, FOB terminal de chargement au Congo, sur le marché international
déteminée en Dellars par Baril.
Pour chaque mois, le Prix Fixé sera déterminé paritairement par le Congo et les entités
compcsant le Contracteur. À cet effet les entités constituant le Contracteur
communiqueront au Congo les informations nécessaires conformément à l'Article 5 de
l'Avenant n° 3 à la Convention et aux dispositions prévues à la Procédure Comptable.

2 Dans le mois suivant la fin de chaque Trimestre, le Congo et les entités composant le
Contracteur se rencontreront afin de déterminer d'un commun accord, pour chaque
qualité d'Hydrocarbures Liquides produite, le Prix Fixé pour chaque mois du Trimestre
écoulé. A cette occasion, chaque entité composant le Contracteur soumettra au Congo
les infemations visées à l'Article 9.1 ci-dessus et tout élément pertinent se rapportant à la

situation et à l'évolution des prix des Hydrocarbures Liquides sur les k
14

intemationaux. : Si, au côurs de cette réunion, un accord unanime ne peut êtré obtenu,
les Parties se rencontreront de nouveau en apportant toute information complémentaire
utile relative à l'évolution des prix deS Hydrocarbures Liquides de qualités similaires, afin
d'obtenir une décision unanime avant la fin du deuxième mois suivant la fin du Trimestre
considéré. É L

Pour les besoins de la gestion du Contrat, le Contracteur déterminera en tant que de
besoin un prix mensuel provisoire, pour chaque qualité d'Hydrocarbures Liquides, qu'il
appliquera jusqu'à la détermination définitive pour le mois considéré du Prix Fixé. Ce prix
provisoire sera porté à la connaissance du Congo.

En cas de désaccord persistant des Parties sur la détermination du Prix Fixé, l'une ou
l'autre Partie pourra soumettre le différend à l'arbitrage dans les conditions prévues à
l'Aricle 19.2 du Contrat.

8.3 En cas d'exploitation d'un’ gisement de Gaz Naturel, le Congo et le Contracteur se
concerteront pour fixer le prix du Gaz Naturel conformément aux dispositions de l'Article

13 caprès.

Articlé 10 -Régime Fiscal et Bonus

10.1 La redevance minière proportionnelle due au Congo sera calculée au taux de quinze (15)
pourcent s'appliquant à la Production Nette. Le Congo aura le droit de recevoir la
redevance minière proportionnelle en espèces en notifiant au Contracteur son choix au
moins cent vingt (120) jours à l'avance. Si une telle notification n'est pas faite par le
Congo, la redevance sera, alors, prélevée par le Congo en nature au point d'enlèvement.

Les quantités d'Hydrocarbures Liquides consommées par le Contracteur au cours des
Travaux Pétroliers seront assujetties au paiement en espèces de la redevance minière
proportionnelle au taux de quinze (15) pour-cent Les dépenses correspondantes

consätueront des Coûts Pétroliers.

10.2 La part d'Hydrocarbures Liquides revenant au Contracteur à l'issue des affectations et des
partages définis aux Articles 7 et 8 ci-dessus sera nette de tout impôt, droit ou taxe de

quelque nature que ce soit

La part d'Hydrocarbures Liquides revenant au Congo à l'issue des affectations et des
partages définis aux Articles 7 et 8 ci-dessus comprend l'impôt sur les sociétés calculé au
taux de cinquante (50) pour-cent sur les revenus de chaque entité composant le
Contracteur provenant des activités réalisées en application du Contrat.

Aux fins de l'application des dispositions ci-dessus, il est expressément précisé que la
part d'Hydrocarbures Liquides réservée au paiement de l'impêt "Tax-Oil" est comprise
dans la part totale de Profit Oil revenant au Congo et à Hydro-Congo au titre du Contrat et
sera affectée au paiement de l'impêt sur les sociétés au taux de cinquante (50) pour-cent
Sur les bénéfices réalisés par chacune des entités autres qu'Hydro-Congo composant le

Contracteur.

Cette part d'Hydrocarbures Liquides réservée au paiement de l'impét "Tax-Oil" sera
Cédée par lesdites entités au titre de l'impôt sur les sociétés. Les déclarations d'impôt
Sercnt établies en Dollars par chacune des dites entités et les récépissés fiscaux
Correspondants seront délivrés à chacune d'elles par l'administration fiscale congolaise.

La part. d'Hydrocarbures Liquides revenant au Congo et à Hydro-Congo qui sera

considérée comme pétrole-impêt "Tax-Oil” sera une quantité d'Hydrocarbures CF
15

égale à la quantité de pétrole exigée pour satisfaire la charge fiscale de chaque entité du
Contracteur autre qu'Hydro-Congo soumise à l'impôt sur les sociétés à concurrence de la
charge fiscale mentionnée dans la déclaration d'impôt préparée par lesdites entités.

Ces déclarations restent soumises au contrôle de l'administration fiscale selon la
réglementation fiscale applicable sans préjudice des dispositions de l'Article 5.5 du
Contrat.

Sous réserve des dispositions ci-dessus, le régime fiscal et douanier défini par la
Convention reste applicable au-Contrat. :

Les dispositions du présent Article 10 s'appliqueront séparément à chaque entité
composant le Contracteur pour l'ensemble des Travaux Pétroliers réalisés au titre du

Contrat

10.3 Agip Recherches Congo versera au Congo, dans les quinze (15) jours suivant la date
d'entrée en vigueur de ce Contrat de Partage, un bonus au titre du Permis. Ce bonus ne
constituera pas un Coût Pétrolier et ne sera pas récupérable. De plus, Agip Recherches
Congo versera, à la même date, un bonus additionnel qui constituera un Coût Pétrolier et
pourra être récupéré par Agip Recherches Congo, selon les modalités établies à l'Article
7.3 ci-dessus, augmenté des frais financiers liés au financement de ce bonus additionnel.
Le montant de chaque bonus fera l'objet d'un accord particulier entre le Congo et le

Contracteur.

Article 11 - Transfert de Propriété et enlèvement des Hydrocarbures Liquides

1451 Les Hydrocarbures Liquides produits deviendront la propriété indivise du Congo et du
Contracteur au passage à la tête des puits de production.

La propriété de la part des Hydrocarbures Liquides revenant au Congo et à chaque entité
composant le Contracteur en application des Articles 7, 8 et 10 sera transférée à celles-ci
à la sortie des installations de stockage ; dans le cas d'une expédition par navire pétrolier,
le point de transfert de propriété et d'enlèvement sera le point de raccordement entre le

navire et les installations de chargement.

Le Congo prendra également livraison au(x) même(s) point(s) d'enlèvement de la part
d'Hydrocarbures Liquides lui revenant.

Sous réserve des dispositions de la Convention relatives à la vente des Hydrocarbures
Liquides au Congo, chaque entité composant le Contracteur, ainsi que ses clients et
transporteurs, aura le droit d'enlever librement au point d'enlèvement choisi à cet effet la
part des Hydrocarbures Liquides lui revenant en application des Articles 7, 8 et 10.

Les Parties conviennent que, en fonction de la réalité technique des gisements
découverts, il pourra être établi plusieurs points d'enlèvement pour les besoins du Contrat.

Tous les frais relatifs au transport, au stockage et à l'expédition des Hydrocarbures
Liquides jusqu'au point d'enlèvement feront partie des Coûts Pétroliers.

11.2 Les Parties enlèveront leur part respective d'Hydrocarbures Liquides, FOB terminal de
chargement, sur une base aussi régulière que possible, étant entendu que chacune
d'elles pourra, dans des limites raisonnables, enlever plus ou moins que la part lui
revenant au jour de l'enlèvement, à condition toutefois qu'un tel sur-enlèvement ou sous-
enlèvement ne porte pas atteinte aux droits de l'autre Partie et soit compatible avec le
taux de production, la capacité de stockage et les caractéristiques des navires. Les
Parties se concerteront régulièrement pour établir un programme prévisionnel

&
19

d'enlèvement sur la base des principes ci-dessus. Les Parties arrêteront, avant le début
de toute production commerciale sur la Zone du Permis, une procédure d'enlèvement
fixant les modalités d'application du-présent Article.

Article 12 - Propriété des Biens Mobiliers et Immobiliers

La propriété des biens mobiliers et immobiliers de toute nature acquis par le Contracteur dans le
cadre des Travaux Pétroliers sera automatiquement transférée au Congo dès complet
remboursement au Contracteur des Coûts Pétroliers correspondants. Toutefois, après le transfert
de propriété, le Contracteur pourra continuer à utiliser lesdits biens immobiliers et mobiliers
gratuitement et de manière exclusive pendant toute la durée du Contrat, en cas de cession où de
vente des biens ainsi transférés, les produits obtenus seront en totalité versés au Congo.

Dans le cas où des biens mentionnés ci-dessus seraient l'objet de süretés consenties à des tiers
: dans le cadre du financement des Travaux Pétroliers, le transfert de la propriété de ces biens au
Congo n'intewiendra qu'après complet remboursement par le Contracteur des emprunts ainsi

garantis.

Les dispositions ci-dessus ne sont pas applicables aux équipements appartenant à des tiers et qui
sont loués au Contracteur, ni aux biens meubles et immeubles acquis par Agip Recherches Congo
pour des opérations autres que les Travaux Pétroliers et qui pourraient être utilisés au profit des

Travaux Pétroliers.

Article 13 - Gaz Naturel

13.1 En cas de découverte de Gaz Naturel, le Congo et le Contracteur se concerteront dans
les plus brefs délais pour examiner la possibilité d'une exploitation commerciale de cette
découverte et, si elle est possible, envisager les aménagements qui devront être apportés
au Contrat

13.2 Le Contracteur pourra utiliser le Gaz Naturel, associé ou non, pour les besoins des
Travaux Pétroliers, et procéder à toute opération de réinjection de Gaz Naturel visant à
améliorer la récupération des Hydrocarbures Liquides. Les quantités de Gaz Naturel ainsi
utilisées ne seront soumises à aucun droit, impôt ou taxe de quelque nature que ce soit.

13.3 Tout Gaz Naturel associé produit et non utilisé directement pour les Travaux Pétroliers
poura être brûlé à la torche, sous réserve de l'obtention des autorisations administratives

nécessaires.

Article 14 - Emploi - Formation du Personnel congolais

14.4 Sur la base des besoins de formation exprimés par le Congo, l'Opérateur mettra en
ceuvre un programme de formation de personnel dans les domaines de la recherche, de
l'exploitation et de la commercialisation des hydrocarbures, dont le budget annuel ne sera
pas supérieur à 100.000 (cent mille) Dollars. Les programmes de formation et budgets
susvisés seront préparés par l'Opérateur et présentés au Comité de Gestion pour

discussion et approbation. Les actions de formation concemeront les » À
techniques et administratifs de tous niveaux du Congo et seront conduites au moyen de
stages au Corigo ou à l'étranger, d'attribution de bourses d'études à l'étranger et, le cas
échéant, de la création d'un centre de formation professionnelle au Congo. Le personnel
en formation restera sous son statut d'origine et restera rémunéré par son organisme

originel de rattachement.
Au cas où le budget de formation susvisé ne serait pas entièrement consommé au cours
d'une Année Civile, la part du budget non consommée sera additionellement rajoutée au
budget de l'Année Civile suivante.

m

Les dépenses corespondant äux actions de fomation constitueront des Coûts Pétroliers.

14.2 L'Opérateur assurera, à qualification égale, l'emploi en priorité dans ses établissements
et installations situés au Congo, du personnel congolais. Dans la mesure où il ne serait
pas possible de trouver des ressortissants congolais ayant les qualifications nécessaires
pour occuper les postes à pourvoir, l'Opérateur pourra embaucher du personnel étranger.

Article 15 «Informations - Confidentialité

15.1 Outre les cbligations de foumiture d'informations aux autorités congolaises mises à la
charge du Contracteur par la réglementation pétrolière, l'Opérateur fournira au Congo une
copie des rapports et documents suivants : .

- rapports joumaliers sur les activités de forage ;

: rapports hebdomadaires sur les activités de géophysique ;

- rapports d'études de synthèses géclegiques ainsi que les cartes afférentes ;
rapports de mesures, d'études et d'interprétation géophysiques, des cartes, profils,
sections ou autres documents afférents, ainsi que, sur demance du Congo,

l'original des bandes magnétiques sismiques enregistrées ;

rapports d'implantation et de fin de sondage pour chacun ces forages, ainsi qu'un
jeu complet des diagraphies enregistrées ;

rapports des tests ou essais de production réalisés ainsi que de toute étude relative
à la mise en débit ou en production d'un puits ; ë

- rapports concemant les analyses effectuées sur carotte ;
- études de gisement ;
- rapports de production.

Toutes les cartes, sections, profils, diagraphies et autres documents géologiques ou
gécphysiques seront foumis sur un support transparent adéquat pour reproduction
uhérieure.

Une portion représentative des carottes et des déblais de forage prélevés dans chaque
puits ainsi que des échantillons des fluides produits pendant les tests ou essais de
production seront également fournis au Congo dans des délais raisonnables.

. &
raison que ce soit, les documents originaux et
s, Y compris en cas de demande, les bandes

A l'expiration du Contrat pour quel!
échantillons relatifs aux Travaux Pé!
magnétiques, seront remis au Congo.

Le Congo pourra à tout moment prendre connaissance des rapports de l'Opérateur sur les
Travaux Pétroliers, dont au moins une copie sera conservée en République du Congo.

15.2 Le Contrat ainsi que ses Annexes et toutes les informations relatives à l'exécution du

Contrat sont vis-à-vis des tiers, traités comme confidentiels par les Parties. Cette
obligation ne concerne pas :

{i) les informations relevant du domaine public,

{i) les informations déjà connues par une Partie avant qu'elles ne lui soient

communiquées dans le cadre du Contrat, et

{üi} les informations Gbtenues légalement auprès de tiers qui les ont eux-mêmes
. obtenues légalement et qui ne font l'objet d'aucune restriction de divulgation ni
! d'engagement de confidentialité.

Les Parties peuvent cependant les communiquer, en tant que de besoin, en particulier :

à leurs autorités de tutelle ou à des autorités boursières, si elles y sont légalement
ou contractuellement obligées, ou

aux instances judiciaires ou arbitrales dans le cadre de procédures judiciaires ou
arbitrales, si elles y sont légalement ou centractuellement obligées, ou

- à leurs Sociétés Affiliées, étant entendu que la Partie qui communique de telles
informations à une Scciété Afiliée se porte garante envers l'autre Partie du respect
de l'obligation de confidentialité, ou

aux banques et organismes financiers dans le cadre du financement des Travaux
Pétroliers, sous réserve que ces banques et organismes s'engagent à les tenir

confidentielles.

L'Opérateur peut également communiquer les informations aux tiers fournisseurs,
entrepreneurs et prestataires de services intervenant dans le cadre du Contrat, à condition
toutefcis qu'une telle communication soit nécessaire pour la réalisation des Travaux
Pétrcliers et que lesdits tiers s'engagent à les tenir confidentielles.

Les entités composant le Contracteur peuvent également communiquer des informations
à des tiers en vue d'une cession d'intérêts pour autant que ces tiers souscrivent un
engagement de confidentialité dont copie sera communiquée au Congo.

Article 16 - Cessions

16.1 Toute Cession sur la Zone de Permis par l'une des entités composant le Contracteur sera
soumise à l'approbation préalable du Congo dans les conditions fixées à la Convention.

16.2 Il est convenu entre les Parties que si l'une des entités composant le Contracteur envisage

une opération qui aboutit au transfert de la majorité des actions ayant droit de vote dans
cette entité, ce projet sera porté à la connaissance préalable du Congo. .

&:
rnée pour lui sig
n qualité
origo sans

Le Ccaigo répondra d s à l'entité
nent que ce © nd incomp
dem du Contracteur, une telle décision ne pouvant pa

©
a
ce]
5
E
D
5

> prise par le C

as, cette entité cessera d'être Partie au Contrat qui se poursuit de plein droit pour

entités constituant le Contracteur, sauf pour celles-ci à demander à ce que le
Contrat soit résilié par anticipation sur le ou les permis au(x)quel(s) participait l'entité retirée.
Dans ce cas, le Contracteur sera déchargé de toutes les obligations lui incombant au titre du
ou ces permis concerné(s).

En l'absence de réponse du Congo dans le délai d'un mois, l'opération de transfert des
actions envisagée sera considérée comme ne remettant pas en cause le maintien de l'entité
concemée en tant que membre du Contracteur.

Article 17 - Entrée en Vigueur - Durée :

17.1 Le Centrat sera approuvé par décret et entrera en vigueur le jour de la signature du dit
décret

17.2 Le Contrat restera en vigueur pendant toute la durée comprise entre la Date d'Entrée en
Vigueur et l'expiration de tous les permis sur la Zone Contractuelle. :

Article 18 - Force Majeure

18.1 Aucun retard ou défaillance d'une Partie à exécuter l'une quelconque des obligations
découlant du Contrat ne sera considéré(e) comme une violation audit Contrat si ce retard
ou cette défaillance est dü(e) à un cas de force majeure, c'est-à-dire à un événement
imprévisible, irrésistible et indépendant de la volonté de la Partie qui l'invoque.

Si, par suite d'un cas de force majeure, l'exécution ce l'une quelconque des obligations
du Contrat était différée, la durée du retard en résultant, augmentée du temps qui pourrait
être nécessaire à la réparation des dommages causés pendant ledit retard et à la reprise
ces Travaux Pétroliers, serait ajoutée au délai prévu au Contrat pour l'exécution de ladite

obligation.

13.2 Lorsqu'une Partie considère qu'elle se trouve empêchée de remplir l'une quelconque de
ses cbligations en raison d'un cas de force majeurs, elle doit le notifier sans délai aux
autres Parties en spécifiant les éléments de nature à établir la force majeure, et prendre,
en accord avec les autres Parties, toutes les dispositions utiles et nécessaires pour
permettre la reprise normale de l'exécution des obligations affectées dès la cessation de
l'événement constituant le cas de force majeure.

Les cbliçations autres que celles affectées par la force majeure devront continuer à être
remplies conformément aux dispositions du Contrat

æ *
20

Article 19 - Droit applicable et Règlement des Litiges

19.1 Le Contrat sera régi par le droit congolais.

192 Tous différends découlant du Contrat seront tranchés définitivement conformément à la
"Convention pour le règlement des différends relatifs aux investissements entre Etats et
ressortissants d'autres Etats" du 18 mars 165, par un collège arbitral composé de trois
arbites nommés conformément aux dispositions de cette Convention. Le siège de
l'arbitrage sera Paris, France; La langue de l'arbitrage sera le français. La sentence
arbirale sera définitive et sera exécutoire par tout tribunal compétent.

Article 20 -Adresses

‘Toute communication sera faite aux Parties aux adresses suivantes:

a) Pour le Congo Ministère des Hydrocarbures
B.P. 2120 BRAZZAVILLE
République du Congo
Télex : 5547KG
Fax : (242) 83.62.43

b} Pour Agip Recherches Congo: AGIP RECHERCHES CONGO
B.P. 2047 BRAZZAVILLE
République du Congo
Télex : 5370 AGIPRH KG
Fax : (242) 833759

Pour Hydro-Congo
Société Nationale de Recherches et d'Exploitation Pétrolières

HYDRO-CONGO

B.P. 2008 BRAZZAVILLE
République du Congo
Télex : 5300 KG

Fax : (242) 837305 k
Article 21 - Divers
Tous les avis et autres communications prévus au Contrat seront donnés par écrit:
()_ soit par remise au représentant du Congo ou du Contracteur au Comité de Gestion,

(ll) soit par courrier recommandé avec demande d'avis de réception, ou par télex, télécopieur où
télégramme, adressé au représentant du Congo ou du Contracteur au Comité de Gestion.

Fait à Brazzaville en trois (3) exemplaires , le m7. 066.400

Pour la République du Congo $ Pour Agip Recherches Congo

Le Ministre des Hydrocarbures Le Président

Pr
Pietro CAVANNA

AGIP RECHERCHES CONGO S.A
B.P. 2047 - BRAZZAVILLE

Téuss-tt-82/ 828 qu \

Pour la Société Nationale de
Recherches et d'Exploitation
Pétrolières "Hydro-Congo"

Le Directeur Général - Présid
